          Case 3:19-cv-30115-MGM Document 31 Filed 05/12/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                    WESTERN DIVISION

                                                  CIVIL ACTION NO. 3:19-CV-30115-MGM

JOSHUA BROWN,                                         )
     Plaintiff                                        )
                                                      )
vs.                                                   )
                                                      )
CITY OF EASTHAMPTON, EASTHAMPTON                      )
PUBLIC SCHOOLS, KEVIN BURKE,                          )
RICK J. ROGALSKI, NANCY FOLLANSBEE                    )
and ROBERT J. ALBERTI,                                )
      Defendants                                      )

                 MOTION FOR CRIMINAL AND PROBATION RECORDS

         NOW COME the defendants, Easthampton Public Schools, Kevin Burke, Rick J.

Rogalski, Nancy Follansbee and Robert J. Alberti (hereinafter “defendants”), and move this

Court to order the Massachusetts Criminal History Systems Board to provide the defendants with

a list of all arrests, convictions and guilty pleas, not related to any juvenile matter, which they

have records of concerning the plaintiff, Joshua Brown (hereinafter “plaintiff”). As grounds

therefor, defendants state the following:

                                            ARGUMENT

         Plaintiff’s criminal and probation records are relevant to the parties’ claims and defenses

in this matter. “Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P.

26(b)(1). “[R]elevance is broadly construed at the discovery stage.” Ferrara & DiMercurio,

Inc. v. St. Paul Mercury Ins. Co., 173 F.R.D. 7, 11 (D. Mass. 1997). Information does not have

to be admissible in order to be discoverable. Fed. R. Civ. P. 26(b)(1).




637189
          Case 3:19-cv-30115-MGM Document 31 Filed 05/12/20 Page 2 of 3
                                                                                        Page 2 of 3


         Discovery of the plaintiff’s criminal and probation records is calculated to lead to the

discovery of admissible evidence because prior convictions are admissible for impeachment

purposes pursuant to Federal Rule of Evidence 609. See Fed. R. Evid. 609; Schuurman v. North

Reading, 139 F.R.D. 276, 277-278 (D. Mass. 1991). Therefore, the instant motion should be

allowed to the extent that it seeks plaintiff’s convictions.

         Additionally, plaintiff’s First Amended Complaint and Jury Demand (“Amended

Complaint”) includes allegations regarding the prosecution of the plaintiff that followed the

March 29, 2017, altercation alleged in the Amended Complaint. See Document No. 11 at ¶¶ 26,

49, 61 (the District Attorney’s Office consented to the dismissal of the case”); 68. Therefore,

plaintiff’s criminal and probation records concerning his arrest, prosecution, and any pleas he

may have entered are relevant to the defense of this action.

                                          CONCLUSION

         THEREFORE, defendants request that this Court order the Massachusetts Criminal

History Systems Board to provide the defendants with the criminal records of plaintiff and attach

a proposed order for the Court’s consideration as Exhibit A. See 803 C.M.R. 2.07(3)(d). (“An

attorney seeking to obtain a non-client's CORI, beyond what is available via Open Access to

CORI, for litigation purposes shall submit a valid, signed court order directly to the DCJIS”). If

the instant motion is allowed, defendants request permission to fill in the relevant information

(Date of Birth, Social Security Number) on the order, prior to remitting the order to the relevant

state agency. A copy will be provided to plaintiff’s counsel.




637189
          Case 3:19-cv-30115-MGM Document 31 Filed 05/12/20 Page 3 of 3
                                                                                          Page 3 of 3




         CERTIFICATE OF CONSULTATION PURSUANT TO LOCAL RULE 7.1

         Counsel for the parties have conferred and attempted to in good faith to resolve or narrow

the issues that form the subject matter of this motion.



                                              THE DEFENDANTS,
                                              EASTHAMPTON PUBLIC SCHOOLS, KEVIN
                                              BURKE, RICK J. ROGALSKI, NANCY
                                              FOLLANSBEE AND ROBERT J. ALBERTI,


                                              By /s/ Nancy Frankel Pelletier
                                              Nancy Frankel Pelletier, Esq., BBO# 544402

                                              ~and~

                                                   /s/ David S. Lawless
                                              David S. Lawless, Esq., BBO #664754
                                              Both of
                                              Robinson Donovan, P.C.
                                              1500 Main Street, Suite 1600
                                              Springfield, Massachusetts 01115
                                              Phone (413) 732-2301 Fax (413) 452-0342
                                              npelletier@robinsondonovan.com
                                              dlawless@robinsondonovan.com

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 12th day of
May 2020.


                                                 /s/ David S. Lawless, Esq.
                                                 David S. Lawless, Esq.




637189
